Exhibit 10.2
AMENDMENT TO LICENSE AND DISTRIBUTION AGREEMENT
     This amendment to License and Distribution Agreement (the “Agreement”)
between Henry Schein, Inc. (“HSI”) and Biolase Technology, Inc (“Biolase”) is
entered into as of September 10, 2009 (the “Amendment”).
     WHEREAS, the parties entered into the Agreement dated August 8, 2006, as
subsequently amended (the “Agreement”);
     WHEREAS, the parties have agreed to make certain amendments to the
Agreement; and
     NOW, THEREFORE, in consideration of the covenants and conditions contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree that the
following amendments, modifications or other changes are made to the Agreement:

  1.   In Section 4.2 of the Agreement the phrase “(i) such warranties shall not
be for a term of longer than **** from **** ” shall be amended and restated as
follows “(i) such warranties shall be for a term of **** from **** ; provided
however, such warranties **** from **** .”     2.   The parties hereby agree
that to the extent there is any inconsistency in any terms or conditions set
forth in the Agreement and this Amendment, the terms and conditions of this
Amendment shall control. Additionally, the parties hereby agree that all other
terms and conditions of the Agreement shall remain in full force and effect,
except as modified by this Amendment. Capitalized terms used herein but not
defined herein shall have the meanings set forth in the Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

****   Certain confidential information contained in this document, marked with
four asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

            HENRY SCHEIN, INC.
      By:   /s/ Brian S. Watson         Name:   Brian S. Watson        Title:  
Vice President, Strategic and Business Planning        BIOLASE TECHNOLOGY, INC.
      By:   /s/ David M. Mulder         Name:   David M. Mulder        Title:  
Chief Executive Officer     

 

****   Certain confidential information contained in this document, marked with
four asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 